entered May 19, 1976 in the Supreme Court, New York County, which granted petitioner’s motion to reargue and upon such reargument adhered to a previous determination dismissing the petition, unanimously reversed, on the law, without costs and without disbursements, and the judgment previously entered May 13, 1976 (Korn, J.), dismissing such petition, reversed and the judgment vacated. While we find nothing here supportive of a joint venture which would entitle respondent Castro to an accounting, sufficient basis appears to warrant a hearing, if necessary, as to whether the claims asserted by Castro are or are not time-barred by reason of the Statute of Limitations (Matter of Andresen & Co. v Shepard, 45 AD2d 578). The *636proceeding is remanded solely for the purpose of making such a determination and to make an appropriate disposition on the finding made. Concur— Stevens, P. J., Markewich, Birns, Silverman and Capozzoli, JJ.